Title: To James Madison from William Kirkpatrick, 16 March 1803
From: Kirkpatrick, William
To: Madison, James


					
						Sir,
						Malaga 16th. March 1803
					
					I have the Honor of transmitting herewith Copies of the last Letters addressed you under date of 25 January 1 february & 8 Inst.  Since then little of Consequence has occured, and I therefore have chiefly to inclose duplicates of Mr. OBrien’s Letters to me of 30 January & 2 February With Postscript of 21 do.
					I presume you will have been advised from Madrid of the new Regulations of the Supreme Board of Health that all Vessels from America should be subjected to a Quarantine of Observation of Twenty days when provided with a Bill of Health Certified by the Spanish Consul residing in the Ports they proceed from.  Those without a Certificate I understand will have to lay Forty days, and afterwards be admitted or not, at the option of the President of the Board of Health.  This Regulation tho’ distressing to our Trade is general, and Consequently, if this Government does not Chuse to take it off on the Remonstrances of our Minister it cannot be helped, but it grieves me in the extreme to see our Vessels arrive here from Gibraltar with a clear Bill of Health, and be forced to lay out Twenty days in Quarantine reckoning from that of their arrival at the Garrison, whilst those of all other Nations under similar Circumstances are immediately admitted to Pratic.  Were there the least motive for such a rigorous measure it might be excusable, but after American Vessels are at Gibraltar, admitted to an Entry, and have a free Communication on Shore as well as on board of Vessels that come up to the Ports in Spain, you will agree with me that it is a most preposterous disposition by which no good can be attained; I have written very fully on this Subject to our Minister in Madrid, and if He cannot succeed in having it done Away, no blame Can be attached to me, my Efforts here, having hitherto proven effectual.  Our Board of Health it would appear, have devised this method of incomoding our Trade without any orders from Madrid, as I do not find that any difficulties of the Same nature prevail at either Cadiz or Alicante, Our Vessels being there admitted immediately with a clean Bill of Health from Gibraltar.  An Order has also been passed from the Supreme Board of Health in Madrid, not to admit to Pratic Vessels from any foreign Port in the Mediterranean unless furnished with a Certificate to their Bills of Health from the Spanish Consul or Vice Consul.  This is general for Ships of all nations, and I presume is established with the View of procuring a handsome income to their consuls in foreign Ports.  I am very Respectfully Sir Your most obed & he. St.
					
						Willm. Kirkpatrick
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
